NO. 07-07-0169-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 25, 2007

______________________________



JOHN O. THORNTON, JR., APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 140
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2006-412884; HONORABLE JIM BOB DARNELL, JUDGE

_______________________________





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ. 

MEMORANDUM OPINION

Appellant John O. Thornton, Jr.  filed a 
pro se 
notice of appeal from his conviction for murder and accompanying sentence of life in the Institutional Division of the Texas Department of Criminal Justice.  The certification of right to appeal executed by the trial court, and signed by appellant's trial counsel, states that "the defendant has waived the right of appeal."  By letter dated May 21, 2007, we notified appellant of this circumstance, and that the appeal is subject to dismissal based on the certification unless, by June 11, 2007, we were provided an amended certification illustrating that he has the right to appeal or appellant demonstrates other grounds for continuing the appeal.  

On June 12th, the trial court appointed appellate counsel to assist appellant in determining whether appellant had any rights of appeal.  On June 12th, counsel requested an extension of time to review the record and this court granted that request.  On July 5th, counsel notified this court that, upon review of the plea proceedings, this case was a negotiated plea bargain which appellant received a life sentence in accordance with the plea agreement.  Further, the trial court did not give appellant the right to appeal any outstanding issue nor were there any pretrial motions previously ruled upon by the trial court.   Accordingly, we must, and do, dismiss the appeal.  
Tex. R. App. P.
  25.2(d); 
See
 
also
 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006) (we must dismiss prohibited appeal without further action).



Mackey K. Hancock

                                       Justice











Do not publish.